Title: [Diary entry: 14 October 1786]
From: Washington, George
To: 

Saturday 14th. Mercury at 62 in the Morning—70 at Noon and 68 at Night. Morning cloudy but clear afterwards with the Wind at So. West & warm. Rid to all the Plantations. In the Neck, found the rain of last Night had wet the Corn ground so much that there was no plowing in Wheat. Ordered them to shift to the Wheat Stubble (where they had formerly been) and Plow for Rye. Finding at the same place that part of the first sowed rye had either not come up, or had been destroyed by some insect, I directed that part of the first cut—North of the Meadow, to be sowed over again; and to be harrowed in by the double harrow—if sufficient to cover the grain. At Muddy hole gathering the early Corn & husking it. At Dogue run Sowing Wheat—the ground, in places rather too wet. At the Ferry just finished plowing, sowing & harrowing the ground allotted for Rye at the Ferry and securing the fodder. Directed, as the fly appeared to be getting into the Wheat more or less at all the Plantations, that that at the Ferry should be immediately tread out & sent to the Mill.